Judgment, Supreme Court, New York County (John Bradley, J.), rendered March 13, 2000, convicting defendant, after a jury trial, of attempted robbery in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of five years and three years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence established that defendant demanded money from the victim while waving a knife in the victim’s direction. The only reasonable explanation for defendant’s conduct was that he was attempting to effect a forcible larceny (see People v Harding, 243 AD2d 401, lv denied 91 NY2d 874). We have considered and rejected defendant’s remaining arguments. Concur — Andrias, J.P., Ellerin, Rubin, Friedman and Gonzalez, JJ.